DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 09/15/2022 regarding claims 6 and 13 in the remarks are fully considered and are persuasive and thus the rejections withdrawn. However, upon further consideration, the previously applied prior art Nilsson (US PG Pub. No. 2019/0387417) still addresses the limitation(s) of claims 6 and 13 now incorporated in the respective independent claims, details shown below. 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 1, 12, 20, 27, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nilsson (US PG Pub. No. 2019/0387417).
As per claim 1:
Nilsson teaches a method of wireless communication performed by a user equipment (UE) (see paragraph [0016], discloses a method for participating in a beam management procedure in a communications network. The method is performed by a second radio transceiver device. Note: For examination purposes, examiner will construe said “second radio transceiver” as said UE), the method comprising:
receiving an indication (see paragraphs [0066], [0085], second radio transceiver receives beam management configuration before the reference signal is received. Note: Examiner is reading said beam management configuration as said indication) of a resource set (paragraphs [0059], [0061], [0063], the beam management procedure specifies a particular transmit or receive beam sweep within one single OFDM symbol. Paragraph [0030], figure 5 shows example of beam management configurations. Note: Examiner is construing said directional beams (such as RX beams 1 and RX beams 2 as shown in figure 5 (a) and (b) within one OFDM symbol as said resource set since the respective reference signals are received by the second transceiver in those beams, please see paragraph [0092]) comprising:
a first resource associated with the first beam direction for the first reference signal, wherein the first resource is located in the first symbol (figure 5(a), paragraphs [0088], [0089], second transceiver uses RX beams 1 (150a) pointing in one direction to receive reference signals in the first two sub-time units of the first OFDM symbol);
and a second resource associated with the second beam direction for the second reference signal, wherein the second resource is located in the first symbol (figure 5(a), paragraphs [0088], [0089], likewise second transceiver uses RX beams 2 (150b) pointing in another direction to receive reference signals in a next two sub-time units of the first OFDM symbol);
receiving a plurality of reference signals in a set of beam directions (see figure 5(a), paragraphs [0088], [0089], second transceiver receives reference signals using beams RX beams 1 (150a) and RX beams 2 (150b) pointing in different directions), wherein the receiving comprises:
receiving, simultaneously during the first symbol (see figure 5(a), paragraphs [0088], [0089], second transceiver receives reference signals using RX beams 1 (150a) and RX beams 2 (150b) within the one OFDM symbol), at least the first reference signal of the plurality of reference signals in the first beam direction of the set of beam directions (figure 5(a), paragraphs [0088], [0089], second transceiver uses RX beams 1 (150a) pointing in one direction to receive reference signals in the first two sub-time units of the first OFDM symbol) and the second reference signal of the plurality of reference signals in the second beam direction of the set of beam directions (figure 5(a), paragraphs [0088], [0089], likewise second transceiver uses RX beams 2 (150b) pointing in another direction to receive reference signals in a next two sub-time units of the first OFDM symbol), wherein the second beam direction is different from the first beam direction (as shown in figure 5(a), the RX beams 1 (150a) point in a direction different from that of the RX beams 2 (150b));
and transmitting a beam report indicating received signal measurements for two or more beam directions of the set of beam directions (paragraph [0008] explicitly states: “Different directional transmit beams are typically transmitted in different reference signal resources (i.e. one directional transmit beam corresponds to one reference signal resource), and the terminal device then typically reports back N reference signal resource indicators (CRIs) to inform the TRP which directional transmit beams that gave the largest measured received power”).


As per claim 12:
Nilsson teaches a method of wireless communication performed by a base station (BS) (see paragraph [0012], teaches a method for a beam management procedure in a communications network. The method is performed by a first radio transceiver. Note: For examination purposes, examiner will construe said “first radio transceiver” as said BS), the method comprising:
transmitting, to a user equipment (UE), an indication (see paragraphs [0066], [0085], second radio transceiver receives beam management configuration before the reference signal is received. Note: Examiner is reading said beam management configuration as said indication) of a resource set (paragraphs [0059], [0061], [0063], the beam management procedure specifies a particular transmit or receive beam sweep within one single OFDM symbol. Paragraph [0030], figure 5 shows example of beam management configurations. Note: Examiner is construing said directional beams (such as RX beams 1 and RX beams 2 as shown in figure 5 (a) and (b) within one OFDM symbol as said resource set since the respective reference signals are received by the second transceiver in those beams, please see paragraph [0092]) comprising:
a first resource associated with a first beam direction for a first reference signal, wherein the first resource is located in a first symbol (figure 5(a), paragraphs [0088], [0089], second transceiver uses RX beams 1 (150a) pointing in one direction to receive reference signals in the first two sub-time units of the first OFDM symbol);
a second resource associated with a second beam direction for a second reference signal, wherein the second resource is located in the first symbol (figure 5(a), paragraphs [0088], [0089], likewise second transceiver uses RX beams 2 (150b) pointing in another direction to receive reference signals in a next two sub-time units of the first OFDM symbol);
transmitting, to the UE, a plurality of reference signals in a set of beam directions (see figure 5(a), paragraphs [0088], [0089], second transceiver receives reference signals using beams RX beams 1 (150a) and RX beams 2 (150b) pointing in different directions), wherein the transmitting comprises:
transmitting, simultaneously during the first symbol (see figure 5(a), paragraphs [0088], [0089], second transceiver receives reference signals using RX beams 1 (150a) and RX beams 2 (150b) within the one OFDM symbol), at least the first reference signal of the plurality of reference signals in a first beam direction of the set of beam directions (figure 5(a), paragraphs [0088], [0089], second transceiver uses RX beams 1 (150a) pointing in one direction to receive reference signals in the first two sub-time units of the first OFDM symbol) and the second reference signal of the plurality of reference signals in the second beam direction of the set of beam directions (figure 5(a), paragraphs [0088], [0089], likewise second transceiver uses RX beams 2 (150b) pointing in another direction to receive reference signals in a next two sub-time units of the first OFDM symbol), wherein the second beam direction is different from the first beam direction (as shown in figure 5(a), the RX beams 1 (150a) point in a direction different from that of the RX beams 2 (150b));
and receiving, from the UE, a beam report indicating received signal measurements for two or more beam directions of the set of beam directions (paragraph [0008] explicitly states: “Different directional transmit beams are typically transmitted in different reference signal resources (i.e. one directional transmit beam corresponds to one reference signal resource), and the terminal device then typically reports back N reference signal resource indicators (CRIs) to inform the TRP which directional transmit beams that gave the largest measured received power”).
As per claim 20:
Nilsson teaches a user equipment (UE) (see Figure 9, paragraph [0017], “second radio transceiver” 200b) comprising:
a processor (see Figure 9, processing circuitry 310);
and a transceiver coupled to the processor (see Figure 9, “comm. interface” 320 and TRP 400b coupled to said processing circuitry 310), wherein the UE is configured to:
receive an indication (see paragraphs [0066], [0085], second radio transceiver receives beam management configuration before the reference signal is received. Note: Examiner is reading said beam management configuration as said indication) of a resource set (paragraphs [0059], [0061], [0063], the beam management procedure specifies a particular transmit or receive beam sweep within one single OFDM symbol. Paragraph [0030], figure 5 shows example of beam management configurations. Note: Examiner is construing said directional beams (such as RX beams 1 and RX beams 2 as shown in figure 5 (a) and (b) within one OFDM symbol as said resource set since the respective reference signals are received by the second transceiver in those beams, please see paragraph [0092]) comprising:
a first resource associated with a first beam direction for a first reference signal, wherein the first resource is located in a first symbol (figure 5(a), paragraphs [0088], [0089], second transceiver uses RX beams 1 (150a) pointing in one direction to receive reference signals in the first two sub-time units of the first OFDM symbol);
a second resource associated with a second beam direction for a second reference signal, wherein the second resource is located in the first symbol (figure 5(a), paragraphs [0088], [0089], likewise second transceiver uses RX beams 2 (150b) pointing in another direction to receive reference signals in a next two sub-time units of the first OFDM symbol);
receive a plurality of reference signals in a set of beam directions (see figure 5(a), paragraphs [0088], [0089], second transceiver receives reference signals using beams RX beams 1 (150a) and RX beams 2 (150b) pointing in different directions), wherein the receiving comprises:
receiving, simultaneously during the first symbol (see figure 5(a), paragraphs [0088], [0089], second transceiver receives reference signals using RX beams 1 (150a) and RX beams 2 (150b) within the one OFDM symbol), at least the first reference signal of the plurality of reference signals in the first beam direction of the set of beam directions (figure 5(a), paragraphs [0088], [0089], second transceiver uses RX beams 1 (150a) pointing in one direction to receive reference signals in the first two sub-time units of the first OFDM symbol) and the second reference signal of the plurality of reference signals in the second beam direction of the set of beam directions (figure 5(a), paragraphs [0088], [0089], likewise second transceiver uses RX beams 2 (150b) pointing in another direction to receive reference signals in a next two sub-time units of the first OFDM symbol), wherein the second beam direction is different from the first beam direction (as shown in figure 5(a), the RX beams 1 (150a) point in a direction different from that of the RX beams 2 (150b));
and transmit a beam report indicating received signal measurements for two or more beam directions of the set of beam directions (paragraph [0008] explicitly states: “Different directional transmit beams are typically transmitted in different reference signal resources (i.e. one directional transmit beam corresponds to one reference signal resource), and the terminal device then typically reports back N reference signal resource indicators (CRIs) to inform the TRP which directional transmit beams that gave the largest measured received power”).
As per claim 27:
Nilsson teaches a base station (BS) (see Figure 6, paragraph [0094], “first radio transceiver device” 200a) comprising:
a processor (see Figure 6, processing circuitry 210);
and a transceiver coupled to the processor (see Figure 6, processing circuitry 210 coupled to “comm. interface” 220 and TRP 400a), wherein the BS is configured to:
transmit, to a user equipment (UE), an indication (see paragraphs [0066], [0085], second radio transceiver receives beam management configuration before the reference signal is received. Note: Examiner is reading said beam management configuration as said indication) of a resource set (paragraphs [0059], [0061], [0063], the beam management procedure specifies a particular transmit or receive beam sweep within one single OFDM symbol. Paragraph [0030], figure 5 shows example of beam management configurations. Note: Examiner is construing said directional beams (such as RX beams 1 and RX beams 2 as shown in figure 5 (a) and (b) within one OFDM symbol as said resource set since the respective reference signals are received by the second transceiver in those beams, please see paragraph [0092]) comprising;
a first resource associated with a first beam direction for a first reference signal, wherein the first resource is located in a first symbol (figure 5(a), paragraphs [0088], [0089], second transceiver uses RX beams 1 (150a) pointing in one direction to receive reference signals in the first two sub-time units of the first OFDM symbol);
a second resource associated with a second beam direction for a second reference signal, wherein the second resource is located in the first symbol (figure 5(a), paragraphs [0088], [0089], likewise second transceiver uses RX beams 2 (150b) pointing in another direction to receive reference signals in a next two sub-time units of the first OFDM symbol);
transmit, to the UE, a plurality of reference signals in a set of beam directions (see figure 5(a), paragraphs [0088], [0089], second transceiver receives reference signals using beams RX beams 1 (150a) and RX beams 2 (150b) pointing in different directions), wherein the transmitting comprises:
transmitting, simultaneously during the first symbol (see figure 5(a), paragraphs [0088], [0089], second transceiver receives reference signals using RX beams 1 (150a) and RX beams 2 (150b) within the one OFDM symbol), at least the first reference signal of the plurality of reference signals in the first beam direction of the set of beam directions (figure 5(a), paragraphs [0088], [0089], second transceiver uses RX beams 1 (150a) pointing in one direction to receive reference signals in the first two sub-time units of the first OFDM symbol) and the second reference signal of the plurality of reference signals in the second beam direction of the set of beam directions (figure 5(a), paragraphs [0088], [0089], likewise second transceiver uses RX beams 2 (150b) pointing in another direction to receive reference signals in a next two sub-time units of the first OFDM symbol), wherein the second beam direction is different from the first beam direction (as shown in figure 5(a), the RX beams 1 (150a) point in a direction different from that of the RX beams 2 (150b));
and receiving, from the UE, a beam report indicating received signal measurements for two or more beam directions of the set of beam directions (paragraph [0008] explicitly states: “Different directional transmit beams are typically transmitted in different reference signal resources (i.e. one directional transmit beam corresponds to one reference signal resource), and the terminal device then typically reports back N reference signal resource indicators (CRIs) to inform the TRP which directional transmit beams that gave the largest measured received power”).
As per claim 28:
Nilsson teaches the BS of claim 27, wherein the BS is further
configured to:
transmit, to the UE, an indication (see paragraphs [0066], [0085], second radio transceiver receives beam management configuration before the reference signal is received. Note: Examiner is reading said beam management configuration as said indication) of the first resource associated with the first beam direction for the first reference signal (figure 5(a), paragraphs [0088], [0089], second transceiver uses RX beams 1 (150a) pointing in one direction to receive reference signals in the first two sub-time units of the first OFDM symbol) and an indication of the second resource associated with the second beam direction for the second reference signal (figure 5(a), paragraphs [0088], [0089], likewise second transceiver uses RX beams 2 (150b) pointing in another direction to receive reference signals in a next two sub-time units of the first OFDM symbol), wherein the first resource and the second resource are located in the same symbol (figure 5(a) shows RX beams 1 and RX beams 2 are located in the same OFDM symbol).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





5.	Claim(s) 2, 4, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson in view of Lo (US PG Pub. No. 2019/0253119).
As per claim 2:
Nilsson teaches the method of claim 1 with the exception of:
wherein the receiving the at least the first reference signal and the second reference signal comprises:
receiving, using a first reception beam, the first reference signal;
and receiving, using a second reception beam different from the first reception beam, the second reference signal.
Lo wherein the receiving the at least the first reference signal and the second reference signal comprises:
receiving, using a first reception beam, the first reference signal (see paragraph [0025], discloses the user equipment 102 can simultaneously receive data on both the primary and secondary component carriers. That is, user can simultaneously use the receive beams C and either N, O, P or Q of analog beamforming ABF0 and ABF1 to receive data transmitted on both primary and secondary component carriers respectively);
and receiving, using a second reception beam different from the first reception beam, the second reference signal (see paragraph [0025], as explained earlier, the user equipment 102 can simultaneously receive data on both the primary and secondary component carriers. That is, user can simultaneously use the receive beams C and either N, O, P or Q of analog beamforming ABF0 and ABF1 to receive data transmitted on both primary and secondary component carriers respectively).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the simultaneous reception of data on two receiving components (i.e. first and second analog beamformers) as disclosed in Lo into Nilsson as a way of improving the data transmission rate (please see paragraph [0025] of Lo).
As per claim 4:
Nilsson in view of Lo teaches the method of claim 2.
Nilsson does not teach wherein the first reception beam is associated with a first antenna panel of the UE, and wherein the second reception beam is associated with a second antenna panel of the UE different from the first antenna panel.
Lo teaches wherein the first reception beam is associated with a first antenna panel of the UE (see Figures 7A, 7B, paragraph [0047], discloses first antenna panel 708 is associated with receive beams A, B, C and D), and wherein the second reception beam is associated with a second antenna panel of the UE different from the first antenna panel (see Figures 7A, 7B, paragraph [0047], discloses second antenna panel 710 is associated with receive beams N, O, P and Q).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the simultaneous reception of data on two receiving components (i.e. first and second analog beamformers) as disclosed in Lo into Nilsson as a way of improving the data transmission rate (please see paragraph [0025] of Lo).
As per claim 21:
Nilsson teaches the UE of claim 20 with the exception of:
further comprising:
one or more antenna panels configured to generate a first reception beam and a second reception beam, wherein the UE configured to receive the at least the first reference signal and the second reference signal is further configured to:
receive, using the first reception beam, the first reference signal;
and receive, using the second reception beam different from the first reception beam, the second reference signal.
Lo teaches further comprising:
one or more antenna panels is configured to generate a first reception beam (see Figures 7A, 7B, paragraph [0047], discloses first antenna panel 708 is associated with receive beams A, B, C and D) and a second reception beam (see Figures 7A, 7B, paragraph [0047], discloses second antenna panel 710 is associated with receive beams N, O, P and Q), wherein the UE configured to receive the at least the first reference signal and the second reference signal is further configured to:
receive, using the first reception beam, the first reference signal (see paragraph [0025], discloses the user equipment 102 can simultaneously receive data on both the primary and secondary component carriers. That is, user can simultaneously use the receive beams C and either N, O, P or Q of analog beamforming ABF0 and ABF1 to receive data transmitted on both primary and secondary component carriers respectively);
and receive, using the second reception beam different from the first reception beam, the second reference signal (see paragraph [0025], as explained earlier, the user equipment 102 can simultaneously receive data on both the primary and secondary component carriers. That is, user can simultaneously use the receive beams C and either N, O, P or Q of analog beamforming ABF0 and ABF1 to receive data transmitted on both primary and secondary component carriers respectively).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the simultaneous reception of data on two receiving components (i.e. first and second analog beamformers) as disclosed in Lo into Nilsson as a way of improving the data transmission rate (please see paragraph [0025] of Lo).
As per claim 23:
Nilsson in view of Lo teaches the UE of claim 21.
Nilsson does not teach wherein the one or more antenna panels configured to generate the first reception beam and the second reception beam is configured to:
generate the first reception beam from a first antenna panel of the one or more antenna panels;
and generate the second reception beam from a second antenna panel of the one or more antenna panels, wherein the first antenna panel is different from the second antenna panel.
Lo teaches wherein the one or more antenna panels configured to generate the first reception beam and the second reception beam is configured to:
generate the first reception beam from a first antenna panel of the one or more antenna panels (see Figures 7A, 7B, paragraph [0047], discloses first antenna panel 708 is associated with receive beams A, B, C and D);
and generate the second reception beam from a second antenna panel of the one or more antenna panels, wherein the first antenna panel is different from the second antenna panel (see Figures 7A, 7B, paragraph [0047], discloses second antenna panel 710 is associated with receive beams N, O, P and Q).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the simultaneous reception of data on two receiving components (i.e. first and second analog beamformers) as disclosed in Lo into Nilsson as a way of improving the data transmission rate (please see paragraph [0025] of Lo).

6.	Claim(s) 3, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson in view of Lo and further in view of Takano (US PG Pub. No. 2022/0166489).
As per claim 3:
Nilsson in view of Lo teaches the method of claim 2 with the exception of:
wherein the first reception beam is associated with an antenna panel of the UE, and wherein the second reception beam is also associated with the antenna panel of the UE.
Takano teaches wherein the first reception beam is associated with an antenna panel of the UE, and wherein the second reception beam is also associated with the antenna panel of the UE (see paragraph [0094], discloses the terminal device can use four different receiving beams for each antenna panel to determine which is the desired receiving beam for the terminal. In other words, a given antenna panel can have multiple receiving beams).
Thus, it would have been obvious a person of ordinary skill in the art before the effective filing date of the application to incorporate the simultaneous monitoring of reception beams associated with antenna panels (as disclosed in Takano) into both Nilsson and Lo as a way of enabling the user equipment to determine the desired beam from the base station as well as the antenna panel and the desired beam on the user equipment side (please see paragraph [0094] of Takano).
As per claim 22:
Nilsson in view of Lo teaches the UE of claim 21 with the exception of:
wherein the one or more antenna panels configured to generate the first reception beam and the second reception beam is configured to: generate the first reception beam and the second reception beam from a first antenna panel of the one or more antenna panels.
Takano teaches wherein the one or more antenna panels configured to generate the first reception beam and the second reception beam is configured to: generate the first reception beam and the second reception beam from a first antenna panel of the one or more antenna panels (see paragraph [0094], discloses the terminal device can use four different receiving beams for each antenna panel to determine which is the desired receiving beam for the terminal. In other words, a given antenna panel can have multiple receiving beams).
Thus, it would have been obvious a person of ordinary skill in the art before the effective filing date of the application to incorporate the simultaneous monitoring of reception beams associated with antenna panels (as disclosed in Takano) into both Nilsson and Lo as a way of enabling the user equipment to determine the desired beam from the base station as well as the antenna panel and the desired beam on the user equipment side (please see paragraph [0094] of Takano).


7.	Claim(s) 5, 16, 24, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson in view of Chang (US PG Pub. No. 2018/0323845).
As per claim 5:
Nilsson teaches the method of claim 1 with the exception of:
wherein the receiving the at least the first reference signal and the second reference signal comprises:
receiving, from a first transmission-reception point (TRP) associated with a base station(BS) during the first symbol, the first reference signal in the first beam direction;
and receiving, from a second TRP associated with the BS during the first symbol, the second reference signal in the second beam direction, wherein the second TRP is different from the first TRP.
Chang teaches wherein the receiving the at least the first reference signal and the second reference signal comprises:
receiving, from a first transmission-reception point (TRP) associated with a base station (BS) during the first symbol, the first reference signal in the first beam direction (see Figure 5, paragraph [0047], discloses UE comprise of a receive beam set#2 for example for simultaneously receiving transmit beams #4 and #10 from TRP#1 and TRP#2 respectively of BS 501. As shown in figure 5, the receive beam set is associated with antenna panels 1 and 2 of UE. The respective Tx beams are capable of transmitting CSI-RS resources);
and receiving, from a second TRP associated with the BS during the first symbol, the second reference signal in the second beam direction, wherein the second TRP is different from the first TRP (see Figure 5, paragraph [0047], as explained earlier UE comprise of a receive beam set#2 for example for simultaneously receiving transmit beams #4 and #10 from TRP#1 and TRP#2 respectively of BS 501. As shown in figure 5, the receive beam set is associated with antenna panels 1 and 2 of UE. The respective Tx beams are capable of transmitting CSI-RS resources).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the monitoring of TX beams received from multiple TRPs (as disclosed in Chang) into Nilsson as a way of enabling the UE to report a group of TX beams it supports to the BS (please see paragraphs [0036]-[0037] of Chang). Therefore, providing such information (i.e. group based TX beams) ensures that both the BS and the UE are aligned for data communication (please see paragraph [0005] of Chang).
	Claims 16, 24 and 29 are rejected in the same scope as claim 5.

8.	Claims 7, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson in view of Zhao (US PG Pub. No. 2022/0150849). 
As per claim 7:
Nilsson teaches the method of claim 1 with the exception of:
further comprising:
receiving an indication of the first resource associated with the first beam direction for the first reference signal, wherein the first resource is located in the first symbol;
and receiving an indication of the second resource associated with the second beam direction for the second reference signal, wherein the second resource is located in the first symbol.
Zhao teaches further comprising:
receiving an indication of the first resource associated with the first beam direction for the first reference signal, wherein the first resource is located in the first symbol (see paragraph [0074], discloses the network device determines configuration information and beam direction of an SSB to be sent. It notifies the number of times the SSB is repeatedly sent, and configures a same time domain position for SSBs in different satellite beam directions. Different satellite beam directions correspond to different respective frequency resources);
and receiving an indication of the second resource associated with the second beam direction for the second reference signal, wherein the second resource is located in the first symbol (see paragraph [0074], as explained earlier, the network device determines configuration information and beam direction of an SSB to be sent. It notifies the number of times the SSB is repeatedly sent, and configures a same time domain position for SSBs in different satellite beam directions. Different satellite beam directions correspond to different respective frequency resources).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of broadcast information (PBCH) (as disclosed in Zhao) into Nilsson as a way of indicating the sequence numbers of SSBs in the repeated transmission, thereby helping the terminal to quickly obtain synchronization and system information (please see paragraph [0076] of Zhao). Therefore, providing of such information (i.e. PBCH indicating the location of repeated transmission of SSBs) helps to maximize the utilization of resources and simultaneously meet the performance requirement of synchronization detection (please see paragraph [0008] of Zhao). 
Claim 14 is rejected in the same scope as claim 7.
9.	Claim(s) 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson in view of Hu (US PG Pub. No. 2018/0269939).
As per claim 8:
Nilsson teaches the method of claim 1 with the exception of:
further comprising:
receiving an indication of a first scrambling identifier (ID) associated with the first reference signal and an indication of a second scrambling ID associated with the second reference signal, wherein the second scrambling ID is different from the first scrambling ID.
Hu teaches further comprising:
receiving, from the BS, an indication of a first scrambling identifier (ID) associated with the first reference signal and an indication of a second scrambling ID associated with the second reference signal, wherein the second scrambling ID is different from the first scrambling ID (paragraph [0142], a UE is configured with two candidate pairs {(+6 dB, SCID1), (+3 dB, SCID2)} for a CSI-RS resource, and the UE is further indicated in MAC CE and/or in DCI to use one of the two candidates to use for the CSI-RS resource for deriving CSI. Where SCID is the scrambling ID for a given CSI-RS resource).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the scrambling of CSI-RS resource (as disclosed in Hu) into Nilsson as a way of mitigating interference between the resources (please see paragraph [0120] of Hu).
Claim 15 is rejected in the same scope as claim 8.
10.	Claims 9, 17, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson in view of Nakamura (US PG Pub. No. 2020/0014511).
As per claim 9:
Nilsson teaches the method of claim 1 with the exception of:
further comprising:
transmitting a capability report indicating support for simultaneous signal measurements in multiple beam directions during a same symbol.
Nakamura teaches further comprising:
transmitting a capability report indicating support for simultaneous signal measurements in multiple beam directions during a same symbol (see Figure 15, paragraph [0153], discloses some terminals supporting formation of the terminal beams can simultaneously receive signals in a plurality of beam directions. A parameter for notifying of the number of terminal beams and beam selection capability (the number of terminal beams that can be simultaneously received) of the terminal is added to a RACH message or the like and sent to MeNB and SeNB base stations of cells#1 and #2).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of terminal capability information (as disclosed in Nakamura) into Nilsson as a way of enabling the respective base stations to determine the number of times necessary to transmit a reference signal (such as BRS) for searching for the number of terminal beams of each terminal present in the service area (please see paragraph [0154] of Nakamura). Therefore, providing a terminal capability plays a part in reducing interference with another terminal (please see paragraph [0059] of Nakamura).
	Claims 17, 26 and 30 are rejected in the same scope as claim 9.
11.	Claims 10, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson in view of Tsai (US PG Pub. No. 2020/0107352).
As per claim 10:
Nilsson teaches the method of claim 1 with the exception of:
wherein the transmitting the beam report comprises:
transmitting the beam report including a first received signal measurement for the first reference signal in the first beam direction and a second received signal measurement for a third reference signal of the plurality of reference signals in a third beam direction of the set of beam directions, wherein the third beam direction is different from the first beam direction, and wherein the first received signal measurement and the second received signal measurement are selected based on at least one of:
having highest received signal measurements compared to received signal measurements of beam directions not selected, or satisfying a received signal measurement threshold.
Tsai teaches wherein the transmitting the beam report comprises:
transmitting the beam report including a first received signal measurement for the first reference signal in the first beam direction and a second received signal measurement for a third reference signal of the plurality of reference signals in a third beam direction of the set of beam directions (see paragraph [0037], discloses UE 120 may periodically measure signal qualities of a set of communication (or beam pair) links formed between a set of Tx beams of the BS 110 and a set of Rx beams of the UE 120.  RSRPs, for example, can be measured based on the set of RSs 133-138 received by the set of Rx beams 123-128 of antenna panels 121 and 122. Based on the measurement results, the UE 120 can determine a subset of the RSs 133-138 with good qualities (i.e. above a threshold) and report them to the BS 110), wherein the third beam direction is different from the first beam direction (see Figure 1, paragraph [0037], the subset of the RSs 133-138 are each pointing in different directions), and wherein the first received signal measurement and the second received signal measurement are selected based on at least one of:
having highest received signal measurements compared to received signal measurements of beam directions not selected (Note: Limitation(s) is/are recited in alternate form and thus not addressed by this prior art), or satisfying a received signal measurement threshold (Based on the measurement results, the UE 120 can determine a subset of the RSs 133-138 with good qualities (i.e. above a threshold) and report them to the BS 110, please see paragraph [0037]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of a subset of RSs with good quality (as disclosed in Tsai) into Nilsson as a way of enabling the BS to select suitable Tx beams for data transmission (please see paragraph [0039] of Tsai). 
As per claim 11:
Nilsson in view of Tsai teaches the method of claim 10.
Nilsson does not teach further comprising:
receiving, from the BS during a second symbol, a first data stream in the first beam direction;
and receiving, from the BS during the second symbol, a second data stream in the third beam direction, wherein the first data stream is different from the second data stream.
Tsai teaches further comprising:
receiving, from the BS during a second symbol, a first data stream in the first beam direction (see Figure 1, paragraph [0039], discloses BS 110 can have multiple options of selecting a Tx beam for a transmission to the UE 110. The BS 110 can transmit an L1/L2 data channel or control channel over either Tx beams 114 or 117. Note: As shown in figure 1 the Tx beams 114 and 117 point in different directions);
and receiving, from the BS during the second symbol, a second data stream in the third beam direction, wherein the first data stream is different from the second data stream (see Figure 1 and paragraph [0039], the BS has the capability of transmitting L1/L2 data on Tx beams 114 and 117. The selected beams (i.e. 114 and 117) point in different directions. Furthermore, the beams may be generated simultaneously and pointing in different directions, please see paragraph [0034]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the reporting of a subset of RSs with good quality (as disclosed in Tsai) into Nilsson as a way of enabling the BS to select suitable Tx beams for data transmission (please see paragraph [0039] of Tsai). 
	Claim 18 is rejected in the same scope as claim 10.
	Claim 19 is rejected in the same scope as claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474